— Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 11, 1979, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The errors committed were harmless beyond a reasonable doubt in light pf the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.